Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
The amendments of claims 16, 38, and 41 and the addition of claims 44-50 are acknowledged.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an injection device” and “an infusion device” in claims 41 and 50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 39 and 41-43 are objected to because of the following informalities:  “the outlet port” should be “the at least one outlet port.”  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  “potion” should be “portion” and “at least outlet port” should be “at least one outlet port.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, the limitation “the outlet port comprises a tube port protruding outwardly from the first boundary portion” renders the claim indefinite, as claim 16, from which claim 43 depends, already includes this limitation and it is unclear whether this limitation is a repeat limitation or trying to claim an additional tube port. Additionally, the originally filed specification does not seem to disclose multiple tube ports and the use of “the outlet port” does not align with the limitation “at least one outlet port” in claim 16. For examination purposes, this claim is interpreted as a repeat limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20, 24, 25, 39, and 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara (US 6,112,752) in view of Shvetz (US 2,763,405) and further in view of Robertson (US 5,470,601) and further in view of Mekata (US 2006/0054634).
Regarding claims 16 and 38, Tahara discloses a reservoir for a liquid medicament (see Abstract, Figs. 11-13; col. 1, ll. 4-6, capable of holding liquid and medical paste, so capable of holding liquid medicament), the reservoir comprising: a first boundary portion 21, a second boundary portion 22, wherein the first boundary portion and the second boundary portion form a cavity to receive the medicament (see Figs. 11-13), and at least one outlet port 4 in fluid connection with the cavity and intersecting the first boundary portion (see Figs. 11-13), wherein the first boundary portion if flexible (see col. 4, l. 66-col. 5, l. 1), and wherein the second boundary portion is rigid (see col. 5, ll. 1-2, 11-15). 
Tahara does not disclose the at least one outlet port comprises a tube port integrally formed with the first boundary portion. 
Shvetz discloses containers for flowable material (se Figs. 1, 2) with a first boundary portion 22 and a second boundary portion 12, the first boundary portion and the second boundary portion forming a cavity to receive the flowable material, an outlet port 25 in fluid connection with the cavity and intersecting the first boundary portion, wherein the at least one outlet port comprises a tube port (tube) integrally formed within the boundary portion such that it is formed of the same material as the first boundary portion (see Figs. 1-4, angled tube shape from around 26 to top of opening). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one outlet port comprise a tube port (tube) integrally formed with the first boundary portion such that it is formed of the same material as the first boundary portion, as disclosed by Shvetz, in order to further guide fluid through the outlet port and make the outlet port more distinct. 
Tahara and Shvetz do not specifically disclose the first boundary portion is opaque, though Tahara discloses the first boundary portion is flexible and made of elastomer, polyethylene, or polypropylene (see col. 3, ll. 8-9, col. 6, ll. 32-33). Robertson discloses a container having a body of flexible, opaque polypropylene plastics material (see col. 3, ll. 16-18). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first boundary portion be opaque, as Tahara discloses the first boundary portion if flexible and made of polypropylene and Robertson discloses a flexible, opaque polypropylene plastics material, achieving the same predictable results of allowing for a flexible first boundary portion made of polypropylene, as disclosed by Tahara, and allowing for top protection of the inside material from light shining down to the top of the reservoir.
Tahara, Shvetz, and Robertson do not specifically disclose the second boundary portion is transparent, though Tahara discloses the first boundary is rigid and made of synthetic resin (see col. 2, ll. 53-54; col. 5, ll. 14-15; 33). Mekata discloses a container made of rigid synthetic resin that is transparent (see para. 178). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second boundary portion be transparent rigid synthetic resin, as Tahara discloses the use of rigid synthetic resin for the second boundary portion and Mekata discloses rigid synthetic resin for a container being transparent, which would further allow for the contents of the reservoir to be viewed.
Regarding claim 17, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the first boundary portion is stretchable (see col. 4, l. 66-col. 5, l. 1, flexibly deformable when depressed would allow for stretchable). 
Regarding claim 18, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the second boundary portion comprises at least one inflexible material (see col. 5, ll. 6-7, 13-15). 
Regarding claim 19, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the first boundary portion is collapsible onto or into the second boundary portion (see col. 5, l. 1, Fig. 12B). 
Regarding claim 20, teachings of Tahara, Shvetz, Robertson, and Mekata are described above, and Tahara further discloses the first boundary portion and the second boundary portion are impervious to gases and fluids (see Abstract, reservoir holds liquid and prevents entry of air). 
Regarding claim 24, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and these references as described above disclose a rigid and transparent polymeric material (see rejection of claim 16 above, rigid transparent synthetic resin). 
Regarding claim 25, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the first boundary portion comprises a flexible thermoplastic material/polymeric material (see col. 3, ll. 8-9, col. 6, ll. 32-33 and rejection of claim 16, polypropylene is a thermoplastic polymer).
Regarding claim 39, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the outlet port is integrated into the first boundary portion (see Figs. 11-13). 
Regarding claim 42, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the outlet port is sealed with a seal 5 penetrable by an injection needle (see Figs. 11-13; col. 3, ll. 54-66; cl. 1, “flexible film” can be pierced by needle).
Regarding claim 43, “the outlet port comprises a tube port protruding outwardly from the first boundary portion” seems to be almost the same exact limitation as that in claim 16, and therefore Tahara, Shvetz, Robertson, and Mekata, together, disclose this feature. 
Regarding claim 44, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the first boundary portion and the second boundary portion are mutually bonded along a circumferentially extending seam (see col. 5, ll. 7-11).
Regarding claim 45, the tube port of Tahara, Shvetz, Robertson, and Metakata, due to it being a tube and being integrated with the first boundary portion such that it is the same material as the first boundary portion, which is a flexible material (see rejection of claim 16).
Regarding claim 46, the tube port of Tahara, Shvetz, Robertson, and Metakata, due to it being a tube and being integrated with the first boundary portion such that it is the same material as the first boundary portion, which is a flexible material (see rejection of claim 16).
Regarding claim 47, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the first boundary portion is planar-shaped before the medicament is extracted through the at least one outlet port (see Fig. 11, first boundary portion has flat shape). 
Regarding claim 48, teachings of Tahara, Shvetz, Robertson, and Mekata are described above and Tahara further discloses the first boundary portion and the second boundary portion are mutually bonded along a circumferentially extending seam (see col. 5, ll. 7-11).
Regarding claim 49, the tube port of Tahara, Shvetz, Robertson, and Metakata, due to it being a tube and being integrated with the first boundary portion such that it is the same material as the first boundary portion, which is a flexible material (see rejection of claim 38).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tahara, Shvetz, Robertson, and Mekata as applied to claim 16 above, and further in view of Fujita (US 2011/0168596).
Regarding claim 23, teachings of Tahara, Shvetz, Robertson, and Mekata are described above but these references do not specifically disclose the second boundary portion is dyed.
However, Tahara discloses the second boundary portion being made of resin (see col. 2, ll. 53-54; col. 5, ll. 14-15; 33) and Fujita discloses packaging material made of mixing transparent resin and yellow dye (see para. 24). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have yellow dye mixed with the resin of Tahara, Shvetz, Robertson, and Mekata, Fujita disclosing mixing transparent resin with yellow dye, and this allowing for signaling contents of what is in the container. 
Claims 16 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Shvetz and further in view of Mekata and further in view of Sakamoto (US 6,063,058).
Regarding claims 16 and 26-28, Tahara discloses a reservoir for a liquid medicament (see Abstract, Figs. 11-13; col. 1, ll. 4-6, capable of holding liquid and medical paste, so capable of holding liquid medicament), the reservoir comprising: a first boundary portion 21, a second boundary portion 22, wherein the first boundary portion and the second boundary portion form a cavity to receive the medicament (see Figs. 11-13), and at least one outlet port 4 in fluid connection with the cavity and intersecting the first boundary portion (see Figs. 11-13), wherein the first boundary portion is flexible (see col. 4, l. 66-col. 5, l. 1), and wherein the second boundary portion is rigid (see col. 5, ll. 1-2, 11-15). 
Tahara does not disclose the at least one outlet port comprises a tube port integrally formed with the first boundary portion. 
Shvetz discloses containers for flowable material (se Figs. 1, 2) with a first boundary portion 22 and a second boundary portion 12, the first boundary portion and the second boundary portion forming a cavity to receive the flowable material, an outlet port 25 in fluid connection with the cavity and intersecting the first boundary portion, wherein the at least one outlet port comprises a tube port (tube) integrally formed within the boundary portion such that it is formed of the same material as the first boundary portion (see Figs. 1-4, angled tube shape from around 26 to top of opening). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one outlet port comprise a tube port (tube) integrally formed with the first boundary portion such that it is formed of the same material as the first boundary portion, as disclosed by Shvetz, in order to further guide fluid through the outlet port and make the outlet port more distinct. 
Tahara and Shvetz do not specifically disclose the second boundary portion is transparent, though Tahara discloses the first boundary is rigid and made of synthetic resin (see col. 2, ll. 53-54; col. 5, ll. 14-15; 33). Mekata discloses a container made of rigid synthetic resin that is transparent (see para. 178). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second boundary portion be transparent rigid synthetic resin, as Tahara discloses the use of rigid synthetic resin for the second boundary portion and Mekata discloses rigid synthetic resin for a container being transparent, which would further allow for the contents of the reservoir to be viewed.
Tahara, Shvetz, and Mekata do not specifically disclose the first boundary portion is opaque, though Tahara discloses the first boundary portion is flexible and made of elastomer, polyethylene, or polypropylene (see col. 3, ll. 8-9, col. 6, ll. 32-33). Additionally, Tahara, Shvetz, and Mekata do not specifically disclose the first boundary portion comprises a multilayer structure with an opaque metal foil; and the first boundary portion is laminated or coated. 
Sakamoto discloses a reservoir holding liquid medicine, the reservoir comprised of synthetic resin film laminated by a metal foil (which would be opaque due to characteristics of metal foil), this portion of the reservoir being comprised of an elastic material (see col. 5, ll. 52-63), thereby being a multilayer structure and flexible. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first boundary portion comprised a multilayer structure of synthetic resin film laminated by a metal foil, this portion of the reservoir being comprised of an elastic material, Sakamoto disclosing this structure used to securely contain liquids in a reservoir and elasticity and flexibility disclosed as desirable for Tahara, further allowing for protection of the liquid under the first boundary portion to be protected from light due to the metal foil.  Consequently, the first boundary portion would be opaque.
Regarding claim 29, teachings of Tahara, Shvetz, Mekata, and Sakamoto are described above and while Tahara discloses the cavity is at least partially filled with a fluid, liquid cosmetic foundation or medical paste (see col. 1, ll. 4-6), these references as combined do not specifically disclose the cavity filled with liquid medicament.
Sakamoto discloses a reservoir holding liquid medicine (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the liquid/fluid in the cavity be liquid medicament, since Sakamoto discloses liquid medicine being well known and in liquid form, and Tahara discloses the cavity filled with liquid (fluid). 

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Tahara, Shvetz, Robertson, and Mekata, which does not disclose the required connector configured to attach the at least one outlet port with an injection device or an infusion device (see para. 59 of published specification of the current application describing these devices as pen-type injector, infusion pump, para. 3 additionally describing syringes). Additionally, the originally filed specification only discloses the connector configured to attach the outlet port with a drug delivery mechanism (see para. 41 of published specification) and as the interpretation of injection device and infusion device under 112 (f) falls under the interpretation of drug delivery mechanism via the application, then the amendments of claim 41 are not new matter. Furthermore, a person of ordinary skill in the art would not be motivated to add such a connector, as it would negatively affect the capability of holding and therefore be more complex to use such a reservoir that has the required connector with injection device or an infusion device. Additionally, no prior art was found to address this deficiency. 
Claim 50 is allowable. 
The following is a statement of reasons for the indication of allowable subject matter:  claim 50 is a rewritten claim including limitations of a base claim and intervening claims that was previously indicated as allowable in the May 3, 2021 final rejection. Those previously given reasons for allowance still stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hult (GB 394,945) disclosing a flexible cover that is pressed down in order to push material through a tube going through the cover and Jung (US 2016/0150868) disclosing a flexible cover that is pressed down in order to push material through an opening in the cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781